ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           Walters v. Rodriguez, 2011 IL App (1st) 103488




Appellate Court              STEVEN WALTERS, GAYLA WALTERS, KATIE PETERSEN, JON
Caption                      PETERSEN, and MATTHEW MORGAN, Plaintiffs-Appellants, v.
                             MICHAEL RODRIGUEZ, TRACY ANDREWS, PAUL STANEK, and
                             UNION PACIFIC RAILROAD COMPANY, Defendants-Appellees.



District & No.               First District, Third Division
                             Docket No. 1-10-3488


Filed                        November 9, 2011


Held                         Where a judgment was entered for defendants in an action for the deaths
(Note: This syllabus         and injuries that occurred when plaintiffs’ minivan was struck by
constitutes no part of       defendant’s train while crossing railroad tracks and plaintiffs then filed
the opinion of the court     an action alleging fraudulent concealment of evidence, negligent and
but has been prepared        intentional spoliation of evidence, civil conspiracy and fraud by
by the Reporter of           defendants, the entry of summary judgment for defendants in that action
Decisions for the            was affirmed where the appellate court was not presented with any reason
convenience of the           to overcome the presumption that the trial court correctly ascertained the
reader.)
                             facts and followed the law in granting defendants’ motion.


Decision Under               Appeal from the Circuit Court of Cook County, No. 09-L-6151; the Hon.
Review                       Jeffrey Lawrence, Judge, presiding.



Judgment                     Affirmed.
Counsel on                  Carl E. Kasten and Byron J. Sims, both of Kasten, Ruyle, Sims & Bellm,
Appeal                      P.C., of Carlinville, and Sutter & Ori, LLC, of Chicago, for appellants.

                            Raymond H. Groble, III, and Brian George, both of Daley Mohan Groble,
                            PC, of Chicago, and Heath Hooks, Thomas E. Jones, and Harlan Harla,
                            all of Thompson & Coburn LLP, of Belleville, for appellees.


Panel                       JUSTICE MURPHY delivered the judgment of the court, with opinion.
                            Justices Neville and Salone concurred in the judgment and opinion.



                                              OPINION

¶1          On July 22, 2004, plaintiff Steven Walters was driving his minivan across train tracks in
        Carlinville, Illinois, when it was struck by a train operated by defendant Union Pacific
        Railroad Company. Walters and his passengers sustained serious injuries from the impact.
        Walters was rendered paralyzed, Gayla Walters and Katie Petersen sustained serious injuries,
        and Molly Morgan and Jane Ann McGrath were killed. The passengers, and representatives
        of the deceased, sought damages in the United States District Court for the Central District
        of Illinois sounding in negligence. Following a jury trial, that cause of action resulted in a
        judgment for defendants on April 2, 2009.
¶2          Plaintiffs filed the instant action on May 26, 2009, in the circuit court of Cook County
        against defendants Michael Rodriguez, Tracy Andrews, Paul Stanek, and Union Pacific
        Railroad Company based on allegations of fraudulent concealment, negligent spoliation of
        evidence, intentional spoliation of evidence, civil conspiracy, and fraud against defendants.
        However, during the course of the prior litigation, plaintiffs brought numerous discovery
        motions before the federal court, including motions to compel discovery and for sanctions.
        The motions were all related to defendants’ alleged spoliation and concealment of evidence
        and failure to timely produce vital evidence from electronic recorders concerning the
        operation of the signals at the grade crossing where plaintiffs’ vehicle was struck. Plaintiffs’
        allegations and requests for leave to file claims of negligent and intentional spoliation and
        fraudulent concealment were rejected. Among the stated reasons for rejecting these claims,
        the federal court found that plaintiffs failed to: diligently pursue some of this discovery; show
        that the evidence sought was material; present evidence that defendants intentionally hid
        evidence; or show defendants intentionally destroyed evidence.
¶3          The court granted plaintiffs some relief, directing defendants to produce certain
        documents and evidence and awarding a monetary sanction for defendants’ omission in
        disclosing certain evidence during discovery. Plaintiffs filed additional motions for additional
        oral discovery that were rejected and the matter proceeded to trial. Following entry of that
        judgment, plaintiffs did not move for reconsideration or appeal the ruling, but filed the

                                                  -2-
     instant complaint in the circuit court of Cook County on May 26, 2009.
¶4       Defendants moved for summary judgment on the instant complaint, arguing that the
     claims were barred by the doctrines of res judicata and collateral estoppel as well as the
     statute of limitations. Defendants also argued that the evidence did not support plaintiffs’
     claims and Illinois did not recognize the separate cause of action for intentional spoliation
     of evidence. On October 25, 2010, the trial court granted defendants’ motion and this appeal
     followed. On appeal, plaintiffs repeat their arguments before the trial court that the doctrines
     of res judicata and collateral estoppel do not support summary judgment. In fact, outside of
     a new introduction and the removal of certain arguments not presented on appeal, plaintiffs’
     appellate brief is repeated verbatim from their memorandum of law in opposition to
     defendants’ motion for summary judgment, which is helpfully included in the appendix to
     their brief.
¶5       We begin by addressing defendants’ argument that plaintiffs’ statement of facts should
     be disregarded for their failure to comply with our supreme court rules. We note that “ ‘[a]
     reviewing court is entitled to have the issues on appeal clearly defined with pertinent
     authority cited and a cohesive legal argument presented. The appellate court is not a
     depository in which the appellant may dump the burden of argument and research.’ ”
     (Internal quotation marks omitted.) Gandy v. Kimbrough, 406 Ill. App. 3d 867, 875 (2010)
     (quoting In re Marriage of Auriemma, 271 Ill. App. 3d 68, 72 (1995)). Supreme Court Rules
     341(h)(6) and (7) require a statement of the facts, with citation to the record, necessary for
     an understanding of the case and a clear statement of contentions with supporting citation of
     authorities and pages of the record relied on. Ill. S. Ct. Rs. 341(h)(6), (h)(7) (eff. July 1,
     2008). These rules are not merely suggestions, but are necessary for the proper and efficient
     administration of the courts. First National Bank of Marengo v. Loffelmacher, 236 Ill. App.
     3d 690, 691-92 (1992).
¶6       We will not sift through the record or complete legal research to find support for this
     issue. The burden of a sufficient record falls on the appellant. Foutch v. O’Bryant, 99 Ill. 2d
     389, 391-92 (1984). Issues that are ill-defined and insufficiently presented do not satisfy the
     rule and are considered waived. Express Valet, Inc. v. City of Chicago, 373 Ill. App. 3d 838,
     855 (2007). In fact, for these violations, this court may not only strike portions of the brief
     or consider arguments waived, but strike a brief in its entirety and dismiss the matter.
     Marengo, 236 Ill. App. 3d at 692. Where the record is not complete, any doubts which might
     arise from the incompleteness of the record will be resolved against the appellant. Foutch,
     99 Ill. 2d at 392. Further, “the reviewing court must presume the circuit court had a sufficient
     factual basis for its holding and that its order conforms with the law.” Corral v. Mervis
     Industries, Inc., 217 Ill. 2d 144, 157 (2005).
¶7       We agree with defendants that plaintiffs’ recitation of the facts is wholly deficient and
     should be disregarded. As noted, plaintiffs have repeated the entirety of their recitation of
     facts and analysis concerning their arguments on res judicata and collateral estoppel from
     their memorandum below. Almost all citations to the record in their brief pertain to the
     federal court record and not the record before this court. Plaintiffs do repeat their footnote
     from their trial memorandum that explained to the trial court, and now this court, that the
     federal exhibits and docket entries can be produced, upon request by the court. As expressed

                                               -3-
       in the case law above, it is not for this court to request a record and conduct research for the
       parties, but for the parties to prepare and submit a complete record and provide citation to
       the record and authority in support of its arguments.
¶8         Plaintiffs have completely failed to comply with Rule 341 by not only citing
       predominantly to the federal record, but by providing incorrect citations. Plaintiffs provided
       some citations to the record before this court in the introduction and conclusion of their facts
       and in some portions of their analysis. Unfortunately, the majority of these citations are to
       pages of the record unrelated to plaintiffs’ statements and contentions. It is of further
       disappointment that we are also without the benefit of a reply brief to provide any
       explanation or discussion of this issue and defendants’ analysis. Therefore, plaintiffs’ facts
       are disregarded and the unsupported arguments are considered waived. Accordingly, we have
       not been presented any reason to overcome the presumption under Foutch and Corral that
       the trial court correctly ascertained the facts of the case and followed the law in granting
       defendants’ motion to dismiss and we affirm that ruling.
¶9         For the foregoing reasons, the judgment of the trial court is affirmed.

¶ 10      Affirmed.




                                                 -4-